DETAILED ACTION
Status of the Claims
1.	Claims 13-19 are pending.
Status of the Rejections
2.	Rejection of claims in view of Walton et al. and Cheng et al. is being maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 13-15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2012/0186999) in view of Cheng et al. (ACS Appl. Mater. Interfaces, 2016, 17784-17792).
Claim 13. A methane sensor (electrochemical sensor capable of detecting methane [0001] and Fig 1) comprising: 
a polymeric substrate including a plurality of electrodes including an anode and a cathode thereon (support 1, comprised of polymer including three electrodes; [0070] and Fig 1), 
a quantity of nanoparticles containing a selected catalyst on plurality of electrodes (nano sized particles containing platinum disposed on the surface of electrodes; [0019][0022]); and 
a solid polymer electrolyte that is porous covering the plurality of electrodes (solid electrolyte comprised of polymer are porous disposed over the electrodes; [0037]).  
Walton et al. do not teach the plurality of electrodes are porous, conductive, carbon- bearing regions of the polymeric substrate containing pores and nanoparticles are in the pores of the electrodes.
According to applicant’s specification, electrodes formed on polymeric substrate using laser ablation yields porous, conductive, carbon-bearing regions (see [0040][0041]. Walton et al. teach electrodes could be produced using laser jet printing or other known methods to those skills in the art [0028].  Cheng et al. teach method of forming electrodes on a polyimide substrate (Kapton) using laser ablation (section 3.1), the method yield electrodes having porous structure that increases the absorbed volume of target molecules and thereby increase sensor sensitivity (page 17785, col. 2, paragraph 2 and section 3.1).
Therefore, it would have been obvious to one of ordinary skill in the art in view of Cheng et al. teaching to form the electrodes of Walton using laser ablation method because laser ablation would yield electrodes having porous and carbonization having increases surface area to absorb more target molecules and thereby would increase electrochemical sensor sensitivity.
Thus, combined teachings of Walton et al. and Cheng et al. would yield a porous, conductive, carbon bearing regions electrode and nanoparticles would be embedded within the pores of the electrode.

Claim 14. modified Walton et al. teach the polymeric substrate is selected from the group consisting of Kapton®, polyfurfural alcohol, phenol- formaldahyde, lignin, cellulose, and graphene oxide (polymeric substrate is Kapton; see Cheng et al. section 2.2).  

Claim 15. Walton teach configuration of electrodes as shown is Shepherd’s Crook but other configurations are feasible [0070]. Walton do not teach the plurality of electrodes are interdigitated with one another, however, Cheng et al. teach biosensor comprising interdigitated electrode configuration for detection of analyte such as BPA (page 17785, col. 2, paragraph 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Cheng et al. teaching to modify Walton et al. electrode configuration to be an interdigitated configuration because it was one of the known electrode configuration used in biosensor and its use would have yield similar results with reasonable expectation. 

Claim 18. Walton et al. teach the selected catalyst is selected from the group consisting of palladium, platinum, rhodium, iridium, or a combination of cobalt, nickel, phosphorous, a carbon nitride and a metal chalcogenide (nano sized particles containing platinum disposed on the surface of electrodes; [0019][0022]).  

Claim 19. Walton et al. teach a membrane on an outside surface of the solid polymer electrolyte, wherein the membrane permits methane to pass therethrough but inhibits organic molecules that are larger than methane to pass therethrough (semi-permeable membrane to prevent cationic and anionic species to reach the working electrode; [0038]).

4.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. and Cheng et al.  as applied to claim 13 above, and further in view of Chen et al. (US 2013/0153442).
Claims 16 and 17, Walton et al. teach the solid polymer electrolyte includes: an ionic liquid such as 1-ethyl-3- methylimidazolium tetrafluoroborate [0035] retained in matrix [0033][0034] but do not teach ionic liquid is dissolved in one of N-Methyl-2-pyrrolidone and dimethylformamide combined with polyvinylidene fluoride, or 2Appl. No. 16/357,817 Response to Restriction Requirement dated July 15, 2021Amendment dated August 23, 2021an ionic liquid dissolved in in a solvent selected from the group consisting of: polymethylmethacrylate, polyethylene oxide, polyvinyl chloride and polyethylene glycol combined with Nafion. However, Chen et al. teach ionic liquid could be retained in polymer membrane [0021] comprised of polytetrafluoroethylene i.e. Nafion or polyvinylidene fluoride with an additive such as polyethylene glycol.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Chen et al. teaching to try the polymer matrix comprised of polyvinylidene fluoride with an additive such as polyethylene glycol to retain the ionic liquid of Walton et al. because it was one of the known polymer matrix used to store ionic liquid and its use would have yield similar results with reasonable expectation.



Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
Applicant argues in remarks on page 5 that Walton et al. teach nanoparticles are bound in the form of a sheet or fibre which is then coated or printed onto the electrodes according to paragraph [0022] and thus does not teach nanoparticles are present inside the pores as claimed. 
In response, examiner respectfully disagrees with applicant’s assertion. Walton et al. in paragraph 0022 (see excerpt below) teach the nanoparticles are bound/embedded within the sheet or fibre of electrically conductive material i.e. electrode (see [0070]). 
[0022] Where particulate (e.g. nanoparticulate) materials are used, these may be bound in any convenient form, for example in the form of a sheet or fibre, which may be coated or printed onto a suitable electrode support. For example, these may be embedded within a sheet or fibres of electrically conductive material. Alternatively, these may be provided as a compact particulate mixture. The use of printed or compacted particulate material, such as nanometre to micrometre sized metals, is especially preferred for ease of construction of the sensor.
Walton et al. teach the nanoparticle sheet or fibre is coated onto electrode support and not onto electrode as asserted by applicant. Fig 4 of Walton further shows the nanoparticles are embedded within the pores/holes of the electrode which is in the form of a mesh of fibres, thus it is examiner position that combination of Walton et al. and Cheng et al. teaching would yield a porous, conductive, carbon bearing regions electrode and nanoparticles would be embedded within the pores of the electrode. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759